Citation Nr: 0713670	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
malaria.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
pulmonary tuberculosis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
heart disease.  

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for beriberi.

6.  Entitlement to service connection for peptic ulcer 
disease.

7.  Entitlement to service connection for malnutrition. 

8.  Entitlement to service connection for paralysis of the 
upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had served on active duty from December 1941 to 
May 1942 and from May 1944 to August 1945.  Other claimed 
periods of service for purposes of eligibility for VA 
benefits have not been verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied entitlement to 
service connection for arthritis, beriberi, peptic ulcer 
disease, malnutrition and numbness of the upper extremities, 
and determined that new and material evidence had not been 
received to reopen claims of service connection for malaria, 
pulmonary tuberculosis (PTB) and heart disease.  


FINDINGS OF FACT

1.  In a March 1951 decision, the RO denied service 
connection for malaria.  A notice of disagreement was not 
received within the subsequent one-year period.  Subsequent 
claims to reopen the issue of service connection for malaria 
were denied in rating decisions dated December 1954, August 
1969, December 1983, and January 1985.  Notices of 
disagreement were not received.  

2.  In an August 1969 rating decision, the RO denied service 
connection for heart disease and Koch's Pulmonary (PTB).  A 
notice of disagreement was not received within the subsequent 
one-year period.  Subsequent claims to reopen the issues of 
service connection for heart disease and PTB were denied in 
rating decisions dated December 1983, November 1984, and June 
1985.  Notices of disagreement were not received.

3.  Evidence submitted since the RO's January 1985 and June 
1985 decisions, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims of service connection 
for malaria, PTB, and heart disease, and therefore does not 
raise a reasonable possibility of substantiating the claims.

4.  Neither arthritis, beriberi, peptic ulcer disease, 
malnutrition, nor numbness of the upper extremities were 
shown in active service or within a year after separation 
from service.  


CONCLUSIONS OF LAW

1.  The RO's January 1985 and June 1985 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's January 1985 and/or the June 1985 rating decisions; 
thus, the claims of service connection for malaria, PTB and 
heart disease are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Arthritis, beriberi, peptic ulcer disease, malnutrition, 
and/or numbness of the upper extremities were not incurred in 
or aggravated in service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice with 
regard to the issues on appeal by letter dated in August 
2003.  

The notification, along with a subsequent letter sent in 
October 2003, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The veteran was not notified regarding initial rating or 
effective date; however, as the claims of service connection 
are being denied, there will be no disability rating or 
effective date assigned, and as such, there can be no 
possibility of any prejudice to the veteran as a result of 
lack of compliance with the directives set forth in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  See Bernard v. Brown, 
4 Vet. App. 384 (1993)

Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed VA's duty 
to notify and assist with regard to new and material 
evidence.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the requisite notice, it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In this case, the veteran has previously attempted to reopen 
his claims of service connection for malaria, PTB and heart 
disease.  In conjunction with the veteran's prior claims to 
reopen, the RO sent letters to the veteran and issued rating 
decisions clearly explaining the reasons for the prior 
denials, why the claims were not reopened, and what evidence 
was necessary to successfully reopen the claims and to 
support the underlying service connection claims.  For 
example, a December 1954 letter to the veteran explained that 
the veteran's claim of service connection for malaria could 
not be granted because the evidence showed that the veteran 
was treated for malaria during a period of no casualty 
status, and service connection could not be granted for a 
disease that was not incurred in service.  The veteran has, 
on numerous occasions, been notified that he should submit 
any new and material evidence, which had not been previously 
considered, to support his claims to reopen, and to 
substantiate the underlying service connection claim, based 
on the reason(s) of the prior denial.  Thus, the directives 
set forth in Kent have been met in this case.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  In 
this regard, VA regulations provide that VA will assist the 
veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2006).  In this case, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2006); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  The service-medical records do not show 
treatment for the claimed disabilities.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a January 1985, the RO denied service connection for 
malaria.  In June 1985, the RO denied service connection for 
PTB and heart disease.  The basis of the denials was that the 
veteran had not submitted new and material evidence to reopen 
previously denied claims.  The basis of the original denial 
of malaria was that the evidence showed that the veteran was 
treated for malaria during a period of no casualty status.  
The basis of the original denial of PTB and heart disease was 
that there was no evidence of in-service treatment or 
diagnosis of PTB and/or heart disease, and no nexus between 
any current PTB and/or heart disease, if any, and service.  
Notices of disagreement were not received within the 
subsequent one-year period(s).

Currently, the appellant contends that he suffered all of his 
current disabilities as a result of service.

The only additional evidence that has been added to the 
record since the last prior denial is the veteran's written 
assertions regarding the onset of his disabilities, as well 
as lay statements, and private medical records showing 
current treatment for PTB with pneumonia, bronchitis/chronic 
cough atherosclerosis thoracic aorta, emphysema, arthritis of 
the left knee, and acute urinary dysfunction.  

Prior unappealed decisions are final; however, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  The Court 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denials, no 
evidence had been submitted to show that the veteran incurred 
malaria, PTB, and/or heart disease during service, or within 
the presumptive period following discharge from service.  The 
January and June 1985 RO decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).  

Since the last prior denial, the evidence added to the claims 
file includes the veteran's written assertions regarding the 
onset of his disabilities, as well as lay statements, and 
private medical records showing current treatment for PTB 
with pneumonia, bronchitis/chronic cough atherosclerosis 
thoracic aorta, emphysema, arthritis of the left knee, and 
acute urinary dysfunction.  These records span the 1990's and 
this decade, and they do not contain any nexus opinion or 
likely etiology or onset of the current disabilities.  The 
additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  

Rather, the evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and/or it is irrelevant.  It duplicates 
evidence previously of record.  Essentially, the evidence of 
record provides evidence of current diagnosis; however, there 
is no competent evidence establishing a nexus between any 
current disability and service.  The veteran has always 
asserted that he suffered his claimed illnesses during 
service; and, he continues to maintain that assertion in 
statements submitted to the RO.  These statements do not have 
any bearing on whether the veteran incurred malaria, PTB 
and/or heart disease during service, because the veteran is 
not competent to express an opinion as to causation or 
medical diagnosis.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  In 
this case, the veteran is not competent to provide an opinion 
as to whether his current diagnoses of PTB and heart disease 
were actually incurred during service.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the veteran's current disabilities, 
if found, to service.  Rather, the evidence added to the 
record shows that the veteran currently receives treatment 
for various disabilities including PTB and heart disease.  
This evidence does not have any bearing on a nexus between 
any current disability and service.  In addition to the 
evidence being duplicative, the veteran's lay statements as 
to diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's January 1985 and June 1985 
decisions, by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.  New and 
material evidence has not been received since the RO's 
January 1985 or June 1985 decisions; thus, the claims of 
service connection for malaria, PTB and heart disease are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).


III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as heart 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, an August 1945 medical examination report and a 
medical evaluation from 1946, are negative for any 
complaints, findings or diagnosis of arthritis, numbness of 
the upper extremities, beriberi, malnutrition, or peptic 
ulcer disease.  

Post-service records from the 1990's and this decade show a 
diagnosis of osteoarthritis; however, there is no competent 
evidence of a nexus between any current arthritis and the 
veteran's service.  In fact, there is no evidence of any 
arthritis until nearly 50 years after separation from 
service.  In this regard, the absence of any evidence of 
arthritis prior to the 1990's, or of medical records showing 
persistent symptoms of arthritis between 1945 and the mid 
1990's constitutes negative evidence tending to disprove the 
claim that the veteran developed arthritis as a result of 
service which resulted in chronic disability thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing arthritis pain for nearly 50 years 
between the period of active duty and the evidence showing 
osteoarthritis of the left knee during the 1990's is itself 
evidence which tends to show that no arthritis was incurred 
as a result of service or that an in-service injury, if any, 
did not result in any chronic or persistent disability which 
still exists currently.  Moreover, there is no medical 
evidence showing that any arthritis was manifested to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for arthritis may not be presumed to have had its 
onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

Second, the "absence" of evidence or "negative" evidence 
of any injury or complaints of arthritic pain during service 
in this case is supported by affirmative evidence which tends 
to show that no arthritis disability was incurred during that 
time.  Such affirmative evidence consists of the August 1945 
examination report and 1946 discharge examination report 
which showed no complaints of arthritis or arthritic pain and 
showed that the musculoskeletal system was normal on clinical 
evaluation.  

With regard to the veteran's other claimed disabilities, 
there is no evidence of record showing a current diagnosis of 
beriberi, peptic ulcer disease, numbness of the upper 
extremities or malnutrition.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Under 38 U.S.C.A. § 1110, it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In this case, there is no medical evidence establishing a 
current disability manifested by beriberi, or peptic ulcer 
disease, or malnutrition, or numbness of the upper 
extremities.  Thus, service connection may not be established 
for these claimed conditions.  Notwithstanding the lack of a 
current diagnosis, the evidence also does not establish that 
any of the veteran's claimed conditions of beriberi, peptic 
ulcer disease, malnutrition or numbness of the upper 
extremities had their onset during service.  Thus, the 
preponderance of the evidence is against a finding service 
connection and the claims must be denied. 

In sum, there is no evidence of record, other than the 
veteran's contentions, that his current claimed disabilities 
of arthritis, peptic ulcer disease, numbness of the upper 
extremities, malnutrition and beriberi are related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, the preponderance of the evidence is against a finding 
of service connection and the doctrine of reasonable doubt is 
therefore not for application.  38 U.S.C.A. § 5107(b) (West 
2002), 38 C.F.R. § 4.3 (2005).  


ORDER

The application to reopen the claims of service connection 
for malaria, PTB and heart disease is denied.

Service connection for arthritis, beriberi, peptic ulcer 
disease, numbness of the upper extremities, and malnutrition 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


